992 So.2d 910 (2008)
S.G., Appellant,
v.
STATE of Florida, Appellee.
Nos. 2D07-523, 2D07-618.
District Court of Appeal of Florida, Second District.
October 24, 2008.
James Marion Moorman, Public Defender, and Wendy J. DePaul, Special Assistant Public Defender, Bartow, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Elba Caridad Martin, Assistant Attorney General, Tampa, for Appellee.
*911 PER CURIAM.
We grant the appellant's motions for rehearing and for reconsideration, vacate the opinion previously filed in this case on September 17, 2008, and affirm the trial court's order as amended.
ALTENBERND and CASANUEVA, JJ., and CANADY, CHARLES T., Associate Judge, Concur.